DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.

Claim Status
	Claims 1-2, 4, 6, 10, 16, 18, 19, 53, 61, 63, 66-67, 70-71, and 75 are pending. Claims 13, 33-34, 56-58, and 72-74 were canceled.  Claims 1-2, 4, 6, 10, 16, 18-19, 53, 61, 63, 66-67, 70-71, and 75 are presently considered.   

Election/Restrictions
Applicant’s election of the Species of PPMO4

    PNG
    media_image1.png
    325
    651
    media_image1.png
    Greyscale

and the method of treating Duchenne muscular dystrophy as set forth at Example 3 of the Specification in the reply filed on 10/21/2019 was previously acknowledged (see Reply filed 10/21/2019 at pages 18-20). Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	The elected species is understood to read upon instant claims 1-2, 4, 6, 10, 16, 18-19, 53, 61, 63, 66-67, 70-71, and 75 (see Reply filed 10/21/2019 at page 19).
	Following an extensive search and examination, the elected species has been deemed obvious in view of the prior art as set forth below.  Per MPEP § 803.02(III), examination has not been extended to all non-elected species, and claims directed to non-elected species are withdrawn.
All previously withdrawn claims (claims 13, 33-34, 56-58, and 72-74) were canceled in the Reply filed 1/29/2021.
	Although examination was not extended unnecessarily to non-elected species, during search and examination, art pertinent to non-elected species was discovered incidentally.  As a courtesy to the Applicant, this art has been applied below.  However, examination has not been extended to non-elected species at this time.


Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Regarding claim 1, the proviso of claim 1 at page 5, which states “providing that only one of the following conditions is present: 1) R1 is NR7R12; 2) R4 is R12; or [R5 is R12]” is understood to require that the claimed peptide-oligomer conjugate comprises a peptide moiety including R16 and/or R17.  Therefore, upon examination, it has been determined that AVI-4658 of Sazani et al. (Repeat-Dose Toxicity Evaluation in Cynomolgus Monkeys of AVI-4658, a Phosohorodiamidate Morpholino Oligomer (PMO) Drug for the Treatment of Duchenne Muscular Dystrophy, International Journal of Toxicology, vol. 30(3):3313-321 (2011); cited in IDS filed 9/14/2018 as cite no: 2) does not anticipate instant claim 1, although AVI-4658 appears to be close prior art.
Analogous art includes at least all art pertinent to the design and delivery of PPMOs, PMOs, antisense molecules, etc.; and linker chemistries known in the art for use with either antisense molecules or peptides.
Additional claim interpretations are set forth below.

Maintained Claim Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6, 10, 16, 18-19, 53, 61, 63, 66-67, and 70-71 are rejected under 35 U.S.C. 103 as being unpatentable over Swenson et al. (Chemical Modifications of Antisense Morpholino Oligomers Enhance Their Efficacy against Ebola Infection, Antimicrobial Agents and Chemotherapy, vol. 53(5):2089-2099 (2009); hereafter “Swenson”) in view of US 2012/0289457 A1 (Nov. 15, 2012), US2008/0194463 A1 (Aug. 14, 2008), and in view of Järver et al. (Peptide-mediated Cell and In Vivo Delivery of Antisense Oligonucleotides and siRNA, Molecular Therapy-Nucleic Acids, vol. 1(e27)):1-17 (Jun 12, 2012); hereafter “Jarver”; cited in IDS filed 10/25/2019 as cite No. 2).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, which is incorporated by reference into the instant rejection.  Additional claim interpretations are set forth below. 
Regarding the pending claims, Swenson provides a general overview of the field of antisense technology at issue in the pending claims (see, e.g., Swenson at abs, Fig. 1, 2090 at col 1 at 1st partial ¶ and 1st-2nd full ¶¶, Table 1 on 2095, Table 2 on 2096); Swenson explicitly teaches and discloses peptide-morpholino conjugates of form: 
[Triethylene glycol Piperazine Trailer]-[PMO]-[Linker]-[Arg-Rich Peptide]
(see, e.g., Swenson at abs, Fig. 1 on 2090, 2090 at col I at 1st partial ¶ to 2nd full ¶, Fig. 4 on 2092, Fig. 5 on 2093, 2093 at col II at final ¶), wherein the use of the [Arg-Rich Peptide] is shown to enhance antisense efficacy (see, e.g., Swenson at abs, 2094 at col I at 1st full ¶, 2094 at col II at 1st and 3rd full ¶¶, Table 1 on 2095, Table 2 on 2096, 2096 at col I-II at bridging ¶, 2097 at col I at 1st full ¶ to col II at 1st full ¶, noting that “B” acts as a linker).  Regarding claims 1, 2, 4, 6, 10, 63, 66, 67, and 70, Swenson is understood to disclose the closest prior art structure at Figure 1, wherein a 3’PPMO is taught and disclosed (see, e.g., Swenson at Fig. 1 on 2090), which is reproduced in part below:

    PNG
    media_image2.png
    433
    388
    media_image2.png
    Greyscale

The closest prior art is understood to satisfy the genus recited at instant claim 1 at all positions except R4 as follows: The Swenson 3’PPMO subgenus teaches species wherein instant R3 is 
    PNG
    media_image3.png
    60
    93
    media_image3.png
    Greyscale
, R5 is -C(O)(O-alkyl)xOH (wherein x is 3) wherein “alkyl” is C2-alkyl; wherein instant R1 is -NR7R8 where R7 and R8 are methyl groups and form N(Me)2 (compare Swenson at Fig. 1 on 2090 with instant claim 1); wherein instant R2 and “B” of Swenson are both nucleobases sufficient to create a morpholino (compare Swenson at Fig. 1 on 2090, Fig. 2 on 2091, Fig. 5 on 2093 with instant claim 1, noting the prior art utilizes two VP24 PMO sequence named “VP24 AUG” and “VP24 5’ term”); and the instant variable “z” is equivalent to “n” (compare Fig. 1 on 2090, Fig. 2 on 2091, Fig. 5 on 2093 with instant claim 1 at “z”, noting that the variables correspond to the number of total nucleobases present in “VP24 AUG” or “VP24 5’ term” wherein the length of both sequences is 20, which reads upon the pending claim scope).  Regarding claims 66, 67, and 70, the PMO sequences “VP24 AUG” or “VP24 5’ are identified as “antisense” agents and are therefore understood to target viral RNA sequences (see, e.g., Swenson at abs, 2089 at col II at 1st ¶, 2089-2090 at bridging ¶, 2090 at col I at 2nd full ¶, Fig. 2 on 2091).
The prior art of Swenson differs from the instantly claimed genus of peptide-morpholino conjugates as follows: Swenson does not explicitly reduce to practice a PPMO wherein an arginine-rich peptide within the instant claim scope is conjugated to the 3’ end of the morpholino sequence via a linker comprising the structure of 
    PNG
    media_image4.png
    87
    201
    media_image4.png
    Greyscale
 as required by instant claims 1, 16, 18, 19, 53, 61, and 63.  Therefore, the pertinent issue is whether or not it would have been obvious to modify the corresponding R4 position of the prior art sequences with a reasonable expectation of success, wherein R4 is R12.
Peptide-Oligomer conjugates comprising linkers were known in the prior art: Like Swenson, US’457 pertains to Peptide-Oligomer conjugates and generally teaches and discloses oligomer compounds conjugated to carrier peptides at the 3’ terminus of a morpholino oligomer (see, e.g., US’457 at ¶¶[0021], claims 49-50, 53-54, Fig. 1C, reproduced in part below):

    PNG
    media_image5.png
    858
    889
    media_image5.png
    Greyscale

This genus satisfies multiple requirements set forth at instant claim 1 wherein instant R3 is 
    PNG
    media_image3.png
    60
    93
    media_image3.png
    Greyscale
, R5 is -C(O)(O-alkyl)xOH (wherein x is 3) wherein “alkyl” is C2-alkyl, the variables “X” and “Y” of US’457 at Fig. 1C are each oxygen (compare US’457 at ¶¶[0198]-[0203], No. A1 at Table 2 at ¶[0243] with instant claim 1, showing oxygen at both positions); wherein instant R1 is -NR7R8 where R7 and R8 are methyl groups and form N(Me)2 (compare US’457 at ¶¶[0198]-[0203], No. A1 “PMO” linkage at Table 2 at ¶[0243] with instant claim 1); wherein instant R2 and “Pi” of US’457 are both nucleobases sufficient to create a morpholino (compare US’457 at ¶¶[0166]-[0170] with instant claim 1); and the instant variable “z” is equivalent to “x” plus two additional units (compare US’457 at ¶[0170], Fig. 1C at “x” with R4 position is identified as a carrier peptide (see, e.g., US’457 at Fig. 1C,  ¶¶[0103]-[0166]), which may be selected from among at least SEQ ID NOs: 157-161 (see, e.g., US’457 at Table 1 starting at ¶[0165], ¶¶[0120]-[0125]), capped at the amino acid terminus with an acetyl, benzoyl, or stearoyl group as required by instant R18 (see, e.g., US’457 at Table 1 index on page 26), and conjugated to the PMO sequence via a linker (see, e.g., US’457 at ¶¶[0107], [0157]-[0160], [0163]).  Regarding claims 70-71, US’457 teaches and discloses that morpholino sequences are commonly utilized to treat Duchene muscular dystrophy (see, e.g., US’457 at ¶¶[0367], [0478]-[0483], claims 1-2 and 63).  Therefore, methods of treating Duchene muscular dystrophy by administering such compounds was already known in the prior art (see id.).
	The claimed genera of arginine-rich carrier peptides (instant R16) as required at claims 1, 16, 18-19, 53, 61, and 63 were already known in the art and explicitly taught for use with morpholinos:  US’457 provides substantial guidance regarding carrier peptides (see, e.g., US’457 at ¶¶[0103]-[0166]), and explicitly exemplifies multiple arginine-based carrier peptides currently claimed, including:
(Arg)4 		tg-RRRR-aa	 	SEQ ID NO: 157, 
(Arg)5 		tg-RRRRR-aa		SEQ ID NO: 158, 
(Arg)6		tg-RRRRRR-aa	SEQ ID NO: 159, 
(Arg)7 		tg-RRRRRRR-aa	SEQ ID NO: 160, and 
(Arg)8 		tg-RRRRRRRR-aa	SEQ ID NO: 161
(see, e.g., US’457 at Table 1 starting at ¶[0165], ¶¶[0120]-[0125]), wherein “tg” is an amino acid terminus capped with an acetyl, benzoyl, or stearoyl group (see, e.g., US’457 at Table 1 index on page 26) and “aa” is a glycine residue (id.).  
R16, wherein R16 is 
    PNG
    media_image6.png
    178
    192
    media_image6.png
    Greyscale
, and wherein instant R21 is hydrogen (and therefore corresponds to the Glycine residue “aa”), R18 is an acetyl, benzoyl, or stearoyl group (corresponding to “tg”), and wherein “r” may be an integer from 4 to 8 (compare US’457 at Table 1, SEQ ID NOs: 157-161 with instant claim 1).  Therefore, each of SEQ ID NOs: 157-161 as taught by US’457 satisfy the requirements of instant R16, R18, and R21, and such sequences would be readily understood to have known, expected, and predictable effects on morpholino sequences; namely such Arginine-Rich peptide sequences would be expected to increase/enhance PMO cellular uptake (see, e.g., US’457 at ¶[0008]), reduce toxicity via a glycine at the amino terminus and lack of unnatural amino acids (see, e.g., US’457 at ¶[0104] and ¶¶[0106]-[0107], noting that ¶[0107] reasonably identifies that the (Arg)x-glycine may be linked to the PMO via a linker), duplex stabilization (see, e.g., US’457 at ¶¶[0117]), among multiple other benefits (see, e.g., US’457 at ¶¶[0112]-[0117]; see also, Swenson at abs, 2094 at col I at 1st full ¶, 2094 at col II at 1st and 3rd full ¶¶).
	Regarding the presence of linkers between arginine-rich carrier peptides and PMOs in peptide-oligomer conjugates as required at claim 1, the general use of such linkers was already known in the prior art, which explicitly taught that linkers may be utilized to separate the peptide and morpholino portions of a peptide-morpholino conjugate (see, e.g., US’457 at ¶[0107], referring to an optional linker; id. at ¶¶[0157]-[0158], noting that the “carrier peptide can be linked to the agent to be delivered . . . by a variety of methods available to one of skill in the art”; id. at ¶[0159]-[0160], discussing non-amino acid linker moieties, including moieties including piperazine bonds).  Generally, US’457 identifies that “the linker may comprise any nonreactive moiety which does not interfere with transport or function of the conjugate” (see, e.g., US’457 at ¶[0163]).  Accordingly, an artisan would readily expect and predict that a linker would not abrogate the activity of a PMO or negate the expected benefits of an arginine-rich carrier peptide since “any nonreactive moiety” could be utilized.
	Regarding the species of linker in the elected species in view of the trailer moiety of [HO-(CH2CH2O)3C(O)-Piperazine] at R3, as noted above, the prior art of US’457 and Swenson both teach 3’ conjugated oligomer-Peptide conjugates, wherein at the 5’ end of the PMO a trailer sequence of HO-(CH2CH2O)3C(O)-Piperazine is found (see discussion above regarding instant R3).  As detailed in US’463, this trailer sequence was known in the art and provided expected benefits regarding solubility in PMO sequences (see, e.g., US’463 at Fig. 2I, ¶[0050], explaining that the “introduction [of[ a triethylene glycol containing moiety (“Tail”) [] increases aqueous solubility of synthetic antisense oligomers”).  Accordingly, an artisan would readily appreciate that a -(CH2CH2O)3C(O)- containing moiety is a prior art element, previously utilized with antisense PMOs, which would predictably and desirably “increase[] aqueous solubility of synthetic antisense oligomers” (see, e.g., US’463 at ¶[0050]).
	Regarding the species of linker in the elected species in view of the trailer moiety of [HO-(CH2CH2O)3C(O)-Piperazine] at R3, as noted above, the prior art of US’457 and Swenson both teach 3’ conjugated oligomer-Peptide conjugates, wherein at the 5’ end of the PMO a trailer sequence of HO-(CH2CH2O)3C(O)-Piperazine is found (see discussion above regarding instant R3).  Piperazine was taught for use as a linker in the prior art.  Specifically, US’457 identifies that a linker may include piperazine bonds (see, e.g., US’457 at ¶¶[0157]-[0160]; see esp. id. at ¶[0160], referring to linkers comprising piperazine bonds).  Furthermore, Jarver identifies that previously been conjugated to morpholinos (“PMOs”) using piperazine linkers (see, e.g., Jarver at Table 4 on 8).  Accordingly, US’457 and Jarver reasonably inform artisans that piperazine may predictably and desirably be used as a linker in PMO conjugates.
	As noted in the preceding paragraphs, triethylene glycol moieties and piperazine-containing linkers were each individually known in the prior art and had known and predictable properties.  In addition, the instantly claimed linker structure of -[(CH2CH2O)3C(O)-Piperazine]- is present and utilized in the prior art genera and subgenera taught by Swenson and US’457, but is conjugated at the 5’ end rather than the 3’ end (see, e.g., Swenson at abs, Fig. 1 on 2090; see also, US’457 at ¶¶[0021], claims 49-50, 53-54, Fig. 1C).  Because such moieties were already present in the prior art structures, it would be obvious to duplicate/rearrange the -[(CH2CH2O)3C(O)-Piperazine]- moiety (see, e.g., MPEP 2144.04(VI)(A)-(C)) and use -[(CH2CH2O)3C(O)-Piperazine]- again as a linker at the 3’ of the PMO; the linker of -[(CH2CH2O)3C(O)-Piperazine]- would predictably further enhance solubility via the triethylene glycol moiety (see, e.g., US’463 at Fig. 2I, ¶[0050]), wherein the amine would reasonably provide a point of conjugation for the peptide.  Critically, the newly claimed chemical linker of -[(CH2CH2O)3C(O)-Piperazine]- was a prior art element, already known to artisans in the PMO-peptide conjugates arts, as evidenced by Compounds 37 and 38 as taught by US’457 (see, e.g., US’457 at Fig. 4 at Compound 38; see also id. at Compounds 37 and 38 at Fig. 3).  Notably, it is well-within the ordinary skill in the art to alter leaving groups as needed to achieve efficient conjugation as required to attach the -(CH2CH2O)3C(O)-Piperazine- moiety comprised by Compounds 37 and 38 as taught by US’457 at the 3’ end of the PMO sequence. The piperazine-comprising linker of -(CH2CH2O)3C(O)-Piperazine- (i) would not predictably abrogate the see, e.g., US’457 at ¶[0107], [0157]-[0160], [0163], identifying that linkers, including piperazine linkers, may be optionally present between the PMO sequence and peptide); (ii) furthermore, the moiety was a prior art element already known and available to artisans in the PMO arts; and (iii) furthermore, would be readily predicted and expected to be non-toxic and biologically compatible since the moiety was already present within the prior art genus at the 5’ end, and would predictably act as a linker and predictably enhance/increase the solubility of the compound if placed at the 3’ end (see, e.g., US’463 at ¶[0050]).  Accordingly, utilizing the prior art compounds of Compounds 37 and 38 as taught by US’457 (see, e.g., US’457 at Fig. 4 at Compound 38; see also id. at Compounds 37 and 38 at Fig. 3) or homologs thereof differing by known leaving groups, would predictably and expectedly yield the claimed structure of 
    PNG
    media_image4.png
    87
    201
    media_image4.png
    Greyscale
at the R4 position linking the PMO sequence with the peptide to predictably and expectantly yield a 
[Triethylene glycol Piperazine Trailer]-[PMO]-[Linker]-[Arg-Rich Peptide]
structure as suggested by Swenson and US’457, wherein the [Linker] used merely duplicates the functional groups of the Trailer sequence at the 5’ end of the PMO and is -[Piperazine-Triethylene Glycol]-, which are the functional moieties present in prior art compounds Compounds 37 and 38 as taught by US’457 and also Swenson.  
	In sum, the claimed invention falls within a known genus of Peptide-PMO conjugates taught by US’457 and exemplified by Swenson, because the genus of [PMO Oligomer]-[Linker]-[Arg-rich Peptide] constructs were already known in the prior art and had predictable functionalities as taught by US’457.  Although the specific linker claimed was not exemplified in the prior art for use at the 3’ end of a PMO, the general use of piperazine linkers and solubility -(CH2CH2O)3C(O)-Piperazine- linker moiety comprised by Compounds 37 and 38 as taught by US’457 is obvious (see, e.g., MPEP § 2144.04(VI)(B)-(C), discussing obviousness of duplication and rearrangement of parts) and would merely perform the same linking function and solubility enhancement if placed at the 3’ end of the PMO.
	Therefore, it would have been obvious to arrive at the claimed invention in view of the prior art because the invention is the combination of prior art elements (i.e., a known PMO oligomer, a known trailer/linking sequence, and a known Arg-rich peptide) combined according to known methods as taught by US’457 to predictably yield a Peptide-Oligomer conjugate predictably having enhanced solubility, reduced toxicity, increased stabilization, and increased cellular transport relative to the unmodified oligomer (see, e.g., MPEP § 2143(I)(A)).  Furthermore, the function of each individual prior art element was already known in the prior art, and each portion would merely perform its expected function when used in combination, and therefore the resultant combination of such known prior art elements according to known arrangements would have been predictable to one of ordinary skill in the art, and the resultant Peptide-Oligomers would retain their utility and merely be utilized for the same art-recognized purpose, namely targeting nucleic acid sequences (see, e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 417, 82 USPQ2d 1385, 1396 (2007), noting that "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability”).
US’457 explicitly teaches that 3’ Peptide-Oligomer conjugates could include linkers, and therefore such embodiments would be reasonably expected to function as expected of Peptide-Oligomer conjugates (no evidence of unexpected results commensurate in scope with the requirements of MPEP § 716.02 has been placed on record).  Accordingly, absent evidence of unexpected results, such claims are directed to known prior art subgenera of peptide-oligomer conjugates having known, expected, and predictable results. 
	Therefore, claims 1-2, 4, 6, 10, 16, 18-19, 53, 61, 63, 66-67, and 70-71 are rejected as obvious in view of Swenson in view of US’457, US’463, and Jarver.

Response to Arguments Regarding Swenson in view of US’457, US’463, and Jarver
Applicant's arguments filed 1/29/2021 have been fully considered but not found persuasive.  Applicant traverses the 35 USC § 103 rejection in view of the combined teachings of Swenson, US’457, US’463, and Jarver at pages 16-24 of the Reply (see, e.g., Reply filed 1/29/2021 at page 16 at 3rd full ¶ to 24 at 1st partial ¶).  These arguments are addressed below.
Repeated and Summarized Arguments
At page 16, Applicant states that
Applicant respectfully disagrees, and takes the position that the claimed compounds are not obvious in view of the cited references, at least for the reasons the Response filed with the Office on July 31, 2020, and for the additional reason that the claimed subject matter produces unexpected results. For the Examiner's convenience, those arguments are summarized below:
(see, e.g., Reply filed 1/29/2021 at 16 at 4th full ¶, emphasis added)
Accordingly, it is the Examiner’s understanding that Applicant has repeated the same arguments filed in the previous response (see, e.g., Reply filed 6/15/2020 at page 18 at 3rd ¶ to page 26 at 3rd full ¶) at pages 16-22 of the Reply filed 1/29/2021.  These arguments have been reviewed and fully considered, but not found persuasive for the reasons of records as set forth previously at pages 15-32 of the Final mailed 7/31/2020, which is incorporated verbatim into the instant response, but is not needlessly repeated below.  In brief, none of the arguments raised by the Applicant in the Reply filed 6/15/2020 and then subsequently repeated in the instant response filed 1/29/2021 were found persuasive upon reconsideration.  Critically, Applicant fails to clearly address the Examiner’s prior responses of record and differentiate the claimed invention over the prior art.  Accordingly, the repeated arguments are not persuasive for reasons of record.
	Examiner specifically notes that the repeated arguments again attempt to differentiate an internal and terminally located PEG moiety.  However, as noted in the Response set forth in the Final mailed 7/31/2020, Applicant provides no objectively supported scientific rationale for patentably distinguishing the impact of a terminal PEG and internal PEG group, and therefore such arguments appear to be unsupported arguments of counsel, and arguments of counsel cannot take the place of factually supported objective evidence (see, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)).  Furthermore, as noted in the rejection and previous reply of record, the mere rearrangement, reversal, or duplication of known parts is generally obvious “unless a new and unexpected result is produced” (see, e.g., MPEP § 2144.04(VI)).  Here, PEG is a well-known prior art element, and therefore rearranging it from a terminal position to an internal linker position is well-within the ordinary skill in the art (notably, see, e.g., MPEP § 2144.04(VI)).  As previously noted by the Examiner in the Reply mailed 7/31/2020, PEG moieties have been utilized in the biotech arts to predictably enhance solubility of biomolecules for over twenty-five years before the filing of the instant Application (see, e.g., US 4,766,106; cited in previous action; issued Aug. 23, 1988; at abs, col 20 at line 10, passim, discussing PEGylation of biomolecules).  Therefore, arguments suggesting that the effect of PEG moieties are not predictable and or otherwise are unexpected for one of ordinary skill in the art is not credible or persuasive absent objective supporting evidence.
Allegations of Unexpected Results
	At page 22 of the Reply filed 1/29/2021, Applicant alleges the existence of unexpected results (see, e.g., Reply filed 1/29/2021 at page 22 at final ¶ to 24 at 1st partial ¶).  Specifically, it is the Examiner’s understanding that Applicant’s position relies upon the “the Zhou Declaration” (see id. at 23 at 1st full ¶), and proffered results associated with PPMO-1, PPMO-4, PPMO-5, and PPMO-6 relative to PPMO-2 (id), namely “enhanced percentage exon 23 skipping” (id.).  All arguments raised by Applicant reference the Declaration, and therefore the arguments and evidence upon which the arguments are based have been considered a single time, below, in a separate section, and that analysis and discussion is incorporated into the instant response but is not repeated here.  In brief, the proffered results are insufficient to rebut prima facie obviousness because the proffered results fail to satisfy the requirements for establishing unexpected results as set forth at MPEP § 716.02.
Conclusion
Accordingly, all arguments raised by the Applicant have been fully considered but not found persuasive for at least the reasons set forth above and in the previous response of record found at pages 15-32 of the Final mailed 7/31/2020, which is incorporated herein in its entirety.
Therefore, the rejection is maintained.



Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Swenson in view of US20120289457A1, US20080194463A1, and Jarver as applied to claims 1-2, 4, 6, 10, 16, 18-19, 53, 61, 63, 66-67, and 70-71 above, and further in view of US 2012/0058946 A1 (March 8, 2012).
Claim Interpretation: The applicable claim interpretation has been set forth in the preceding rejection and in a separate section above, which are incorporated by reference into the instant rejection.  Additional claim interpretations are set forth below. 
	The teachings of Swenson in view of US20120289457A1, US20080194463A1, and Jarver as applied to claims 1-2, 4, 6, 10, 16, 18-19, 53, 61, 63, 66-67, and 70 has been set forth above and those teachings are incorporated herein.
	The references of Swenson in view of US20120289457A1, US20080194463A1, and Jarver differ from the instant claims as follows: These references do not explicitly teach or disclose that the oligomer sequence utilized in a Peptide-Oligomer conjugate may correspond to instant SEQ ID NO: 2 (i.e., GCT ATT ACC TTA ACC CAG) as required at instant claims 71 and 75.
Regarding instant claim 75, US’946 is cited herein to establish that instant SEQ ID NO: 2 was already known in the PMO arts (compare instant SEQ ID NO: 2 with US’946 at abs, ¶[0171], and SEQ ID NO: 2, showing 100% sequence identity).  US’946 identifies that the PMO sequence of SEQ ID NO: 2 was designated “654” and had a known target sequence, was conjugated to multiple cell penetrating peptides, and administered to transgenic mice (see, e.g., US’946 at ¶[0171]-[0173], Figures 7A-7P, Table 2, ¶[0046]).  Accordingly, instant SEQ ID NO: 2 is a prior art element having a known target, function, and utility.  In view of US’457, it would be readily appreciated that the oligomer sequence in a Peptide-Oligomer conjugate could be substituted for another known sequence (see, e.g., US’457 at ¶¶[0021], claims 49-50, 53-54, Fig. 1C; see also discussion of US’457 provided in preceding rejection), which would predictably alter the targeted nucleic acid sequence (i.e., these are antisense agents).
	Therefore, the claimed invention is obvious in view of the prior art because the invention is the combination of prior art elements (i.e., the known PMO oligomer of SEQ ID NO: 2 of US’946, a known trailer/linking sequence, and a known Arg-rich peptide) combined according to known methods as taught by US’457 to predictably yield a Peptide-Oligomer conjugate predictably having enhanced solubility, reduced toxicity, increased stabilization, and increased cellular transport relative to the unmodified oligomer (see, e.g., MPEP § 2143(I)(A)).  Furthermore, the function of each individual prior art element was already known in the prior art, and each portion would merely perform its expected function when used in combination, and therefore the resultant combination of such known prior art elements according to known arrangements would have been predictable to one of ordinary skill in the art, and the resultant Peptide-Oligomers would merely be utilized for the same art-recognized purpose, namely see, e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 417, 82 USPQ2d 1385, 1396 (2007), noting that "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability”).
	Furthermore, there would be a reasonable expectation of success because all components of the claimed invention were prior art elements, and it is well-within the ordinary skill in the art to combine known components in known arrangements via known methods to predictably obtain the results taught and suggested by the prior art.  Notably, no evidence of unexpected results commensurate in scope with the requirements of MPEP § 716.02 has been placed on record.  
	Accordingly, claim 75 is rejected as obvious.

Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but not found persuasive.  Applicant traverses the instant 35 USC § 103 rejection at pages 24 (see, e.g., Reply filed 1/29/2021 at 24 at 2nd to 3rd full ¶¶).  Examiner notes that the arguments largely reflect the previous arguments of record, which were fully addressed and not found persuasive for reasons set forth above and for reasons of record.  It is the Examiner’s understanding that the Applicant’s traversal, in full, was previously:
….Applicant respectfully disagrees.
For at least the reasons above, the combination of Swenson, ‘457 publication, the ‘463 publication, and Jarver does not make obvious the compounds of the instant claims. The ‘946 publication also does not cure these structural deficiencies, so the disclosed oligomer sequence is irrelevant. Therefore, the combination of these references does not make obvious the compounds of instant claim 1.
	(see Reply filed 6/15/2020 at 26 at penultimate ¶ to 27 at 1st partial ¶);
and that the instant traversal, in full, now alleges:
….Applicant respectfully disagrees.

	(see Reply filed 1/29/2021 at 24 at 2nd to 3rd full ¶¶).
Therefore, the arguments raised on record in the response filed 1/29/2021 are understood to simply repeat the arguments of record and incorporate the same arguments discussed and not found persuasive for reasons explained above, under the preceding rejection above (see, e.g., Reply filed 1/29/2021 at pages 16 at 3rd full ¶ to 24 at 1st partial ¶; noting that such arguments were considered, addressed, and not found persuasive for reasons explained above).  Accordingly, these repeated arguments are not persuasive for the reasons explained above and also for the reasons previously set forth on record in the previous Action.
In sum, it is the Examiner’s understanding that Applicant does not dispute that SEQ ID NO: 2 is a prior art element, and does not dispute (with specificity) the instant rejection under the rationale of MPEP § 2143(I)(A).  To the extent Applicant meant to incorporate the arguments applied to the preceding rejection, Examiner notes that those arguments were fully considered and not found persuasive for reasons set forth above, and those discussions are incorporated fully into the instant response.
Accordingly, all arguments raised by the Applicant have been fully considered but not found persuasive for at least the reasons set forth above. 





Claims 1-2, 4, 6, 10, 16, 18-19, 53, 61, 66-67, and 70-71 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0289457 A1 (Nov. 15, 2012) in view of Ma et al. (Design and Synthesis of RNA Miniduplexes via a Synthetic Linker Approach, Biochemistry, vol. 32:1751-1758 (1993); hereafter “Ma”),and Long et. al (mini-Peg Section of Peptides International 2007 - 2008 Catalog, Peptides International, pages 41-43, (2007); hereafter “Catalog”).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, which is incorporated by reference into the instant rejection.  Additional claim interpretations are set forth below. 
US’457 pertains to Peptide-Oligomer conjugates, including conjugates wherein peptides are conjugated to a PMO oligomer at the 3’ end (see, e.g., US’457 at abs, (see, e.g., US’457 at ¶¶[0021], claims 49-50, 53-54, Fig. 1C).  Regarding instant claims 1, 2, 4, 6, 10, 16, 18, 19, 53, and 61, US’457 teaches, discloses, and reduces to practice highly similar compounds relative to those compounds now claimed (see, e.g., US’457 at ¶¶[0478]-[0484], [0491]):
5’-EG3-M23D-G(R)5		“NG-11-0045”
5’-EG3-M23D-G(R)6		“NG-11-0009”
5’-EG3-M23D-G(R)7		“NG-11-0010”
5’-EG3-M23D-G(R)8		“NG-11-0216”
Wherein “EG3” is triethylene glycol and has the structure 
    PNG
    media_image7.png
    78
    335
    media_image7.png
    Greyscale
 (see, e.g., US’457 at ¶[0483], ¶[0281] at see, e.g., US’457 at ¶¶[0478], [0483]); and wherein “G” is a glycine residue and “(R)[n]” is an arginine-rich carrier peptide (see, e.g., US’457 at ¶¶[0103]-[0166], wherein “n” varies from 5-8), and understood to correspond to (or be selected from among) exemplified arginine-based carrier peptides disclosed within US’457, namely:
(R)5 		tg-RRRRR-aa		SEQ ID NO: 158, 
(R)6		tg-RRRRRR-aa	SEQ ID NO: 159, 
(R)7 		tg-RRRRRRR-aa	SEQ ID NO: 160, and 
(R)8 		tg-RRRRRRRR-aa	SEQ ID NO: 161
(see, e.g., US’457 at Table 1 starting at ¶[0165], ¶¶[0120]-[0125]), wherein “tg” is an amino acid terminus capped with an acetyl, benzoyl, or stearoyl group (see, e.g., US’457 at Table 1 index on page 26) and “aa” is a glycine residue (id.).  
These arginine-rich sequences are disclosed as having numerous benefits upon conjugation to morpholino sequences, including increased/enhanced PMO cellular uptake (see, e.g., US’457 at ¶[0008]), reduced toxicity via a glycine at the amino terminus and lack of unnatural amino acids (see, e.g., US’457 at ¶[0104] and ¶¶[0106]-[0107], noting that ¶[0107] reasonably identifies that the (Arg)x-glycine may be linked to the PMO via a linker), duplex stabilization (see, e.g., US’457 at ¶¶[0117]), among multiple other benefits (see, e.g., US’457 at ¶¶[0112]-[0117]).  Regarding instant claims 1, 2, 4, 6, 10, 16, 18, 19, 53, and 61, the prior art compounds of NG-11-0045, NG-11-0009, NG-11-0010, and NG-11-0216 satisfy the variables of the instant claims as follows: As an initial matter, NG-11-0045, NG-11-0009, NG-11-0010, and NG-11-0216 are understood to have the basic structure set forth at Figure 1C of US’457 (see, e.g., US’457 at ¶¶[0021], claims 49-50, 53-54, Fig. 1C, reproduced in part below):

    PNG
    media_image5.png
    858
    889
    media_image5.png
    Greyscale

Accordingly, NG-11-0045, NG-11-0009, NG-11-0010, and NG-11-0216 each satisfy instant R3 because the prior art compounds comprise a 5’ structure of 
    PNG
    media_image3.png
    60
    93
    media_image3.png
    Greyscale
, wherein R5 is -C(O)(O-alkyl)xOH (wherein x is 3), namely “EG3” (i.e., triethylene glycol) (see, e.g., US’457 at ¶[0483], ¶[0281] at Table 3 on 51; see also US’457 at Fig. 1C).  Furthermore, the variables “X” and “Y” of US’457 at Fig. 1C are each oxygen and instant R1 is -NR7R8 where R7 and R8 are methyl groups and form N(Me)2 in the compounds disclosed at ¶¶[0480]-[0483] (see, e.g., US’457 at ¶[0483], noting that the “M23D” sequence was a normal morpholino oligonucleotide).  Regarding instant R2 and “Pi” of US’457, both represent nucleobases sufficient to create a morpholino (compare US’457 at ¶¶[0166]-[0170] with instant claim 1), and the “M23D” sequence is explicitly identified as a morpholino oligonucleotide (see, e.g., US’457 at ¶[0483]), and therefore understood to satisfy the claimed requirements wherein instant variable “z” is between 8-40 subunits because M23D is a 25-mer oligo (see id.); wherein the analogous R4 5”, “G(R)6”, “G(R)7”, and “G(R)8” (see, e.g., US’457 at ¶¶[0478]-[0484], [0491]), which are reasonably understood to be
(R)5 		tg-RRRRR-aa		SEQ ID NO: 158, 
(R)6		tg-RRRRRR-aa	SEQ ID NO: 159, 
(R)7 		tg-RRRRRRR-aa	SEQ ID NO: 160, and 
(R)8 		tg-RRRRRRRR-aa	SEQ ID NO: 161
(see, e.g., US’457 at Table 1 starting at ¶[0165], ¶¶[0120]-[0125]), wherein “tg” is an amino acid terminus capped with an acetyl, benzoyl, or stearoyl group (see, e.g., US’457 at Table 1 index on page 26) and “aa” is a glycine residue (id.).  
wherein “aa” is glycine and therefore satisfies the requirements of instant R14, wherein R14 is 
    PNG
    media_image8.png
    77
    102
    media_image8.png
    Greyscale
and instant R17 is hydrogen; and wherein instant R16 is satisfied by the arginine-sequences and are 
    PNG
    media_image9.png
    173
    138
    media_image9.png
    Greyscale
, wherein instant “r” is 5-8, and instant R18 is an amino acid terminus capped with an acetyl, benzoyl, or stearoyl group (see, e.g., US’457 at Table 1 starting at ¶[0165], ¶¶[0120]-[0125], at Table 1 index on page 26).  Therefore, when instant R13 is a bond, the prior art compounds of NG-11-0045, NG-11-0009, NG-11-0010, and NG-11-0216 only differ from the claimed compounds by the linker portion of instant R12, namely the -C(O)-(OCH2CH2)n- portion of 
    PNG
    media_image10.png
    60
    183
    media_image10.png
    Greyscale
.  Regarding claims 66-67 and 70-71, US’457 teaches and discloses methods of treating animal models for Duchene muscular see, e.g., US’457 at ¶¶[0367], [0478]-[0483], claims 1-2 and 63).  Therefore, methods of treating Duchene muscular dystrophy by administering Peptide-Oligomer compounds was already known in the prior art (see id.).  Furthermore, such compounds were disclosed and identified as antisense compounds targeting exon sequences in mRNA (see, e.g., US’457 at ¶¶[0478]; see also id. at abs, ¶¶[0003], [0005]-[0010]), and therefore it was well-understood, predicted, and expected that Peptide-Oligomers as taught by US’457 worked via targeting RNA sequences.
	Therefore, US’457 differs from the claimed invention as follows:  The prior art compounds of NG-11-0045, NG-11-0009, NG-11-0010, and NG-11-0216 only differ from the claimed compounds by the presence of the linker portion of instant R12, namely the -C(O)-(OCH2CH2)n- portion of 
    PNG
    media_image10.png
    60
    183
    media_image10.png
    Greyscale
, wherein instant R13 is a bond and R14 is fully taught by US’457 as explained above.
	Regarding the linker portion of -C(O)-(OCH2CH2)n- : Although US’457 does not explicitly teach the presence of the linker C(O)-(OCH2CH2)n- in the disclosed compounds of NG-11-0045, NG-11-0009, NG-11-0010, and NG-11-0216, the prior art does explicitly teach that linkers may be present in the disclosed Peptide-Oligomer conjugates between the Peptide and Oligomer portions (see, e.g., US’457 at ¶[0107], referring to an optional linker; id. at ¶¶[0157]-[0158], noting that the “carrier peptide can be linked to the agent to be delivered . . . by a variety of methods available to one of skill in the art”; id. at ¶[0159]-[0160]).  Generally, US’457 identifies that “the linker may comprise any nonreactive moiety which does not interfere with transport or function of the conjugate” (see, e.g., US’457 at ¶[0163]).  Accordingly, an artisan would readily appreciate that the disclosed compounds of NG-11-0045, NG-11-0009, NG-11-0010, and NG-11-0216 could be modified by utilizing a linker between the peptide and oligomer portions, which would predictably yield conjugates of form:
5’-EG3-M23D-[Linker]-G(R)5-8-3’
Critically, US’457 explicitly teaches that the 3’ oligomer terminus may be modified by compounds set forth in Table 3 (see, e.g., US’457 at ¶[0281]-[0282], Table 3), which includes compound C22, which is Triethyleneglycoloyl or -C(O)-(OCH2CH2)3-OH (see id.), which is already present in each of the prior art compounds at the 5’ terminus as “EG3” (see discussion above). 
	An artisan looking for potential linkers would reasonably look to the linker arts.  Critically, the linker of -C(O)-(OCH2CH2)2-3- is already present in the prior art compounds at  the 5’ end and is well known in the linker arts (i.e., “triethylene glycol” is also known as PEG3, mini-PEG®, etc.).  Specifically, triethylene glycol was known in the nucleic acid oligomer arts and has been recognized as a synthetic linker moiety since at least circa 1993 (see, e.g., Ma at abs, 1754 at col I-II at bridging ¶).  Triethylene glycol-based “mini-PEG” linkers of form HO-C(O)-(OCH2CH2)2-3-[Protecting Group] were commercially sold and available circa 2007-2008 (see, e.g., Catalog at 41-43; see esp. at id. at “mini-PEG-3TM”).  Catalog explains that such linking groups are hydrophilic bifunctional spacers that could be utilized with peptides and also with antisense molecules (PNAs are exemplified) (see, e.g., Catalog at 42).  Accordingly, an artisan would readily appreciate in view of US’457, Ma, and Catalog that triethylene glycol could be utilized as a linking moiety in conjugates taught by US’457 and be conjugated to Peptides and reasonably located between the peptide and oligomer in Peptide-Oligomer conjugates.
C(O)-(OCH2CH2)2-3- into the prior art compounds of NG-11-0045, NG-11-0009, NG-11-0010, and NG-11-0216 at a position reasonably identified as amenable to a linker (i.e., between the oligomer and peptide) according to the known methods of Peptide-Oligomer formation as taught by US’457, which would predictably yield antisense compounds of form 5’-EG3-M23D-[Linker]-G(R)5-8-3’, specifically compounds within the genus of 5’-EG3-M23D-[C(O)-(OCH2CH2)2-3]-G(R)5-8-3’, which would be predicted and expected to retain their utility as antisense agents capable of inducing exon 23 skipping and restoration of functional dystrophin expression in MDX mice, and additionally exhibit numerous benefits including having enhanced hydrophilicity, reduced toxicity, increased stabilization, and increased cellular transport relative to the unmodified oligomer (see, e.g., MPEP § 2143(I)(A), (G)).  Accordingly, such compounds were obvious in view of the guidance provided by the prior art and would be expected to retain their art-recognized utility upon addition of a linker because each component was a prior art compound that would merely perform the same function in combination as they do separately. 
	Furthermore, there would be a reasonable expectation of success, because the prior art is presumed fully enabled, and it is well-within the ordinary skill in the art to insert a commercially available linker sold for use with peptides and antisense agents between a peptide and an antisense agent to predictably form modified versions of the prior art antisense compounds of NG-11-0045, NG-11-0009, NG-11-0010, and NG-11-0216, wherein the modified version comprises the hydrophilic linker -C(O)-(OCH2CH2)2-3- between the peptide and oligomer portions of the prior art compounds.  Furthermore, such compounds would be readily expected to beneficially exhibit additional hydrophilicity attributable to the added linker.
	Accordingly, 1-2, 4, 6, 10, 16, 18-19, 53, 61, 66-67, and 70-71 are rejected in view of the prior art. 

Response to Arguments regarding US’457, Ma, and Long
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive.  
As an initial matter, it is the Examiner’s understanding that Applicant’s arguments addressing the instant rejection are set forth at a single paragraph, which has been reproduced below:
Applicant respectfully disagrees, and takes the position that the claimed compounds are not obvious in view of the cited references, at least because the Examiner has not established a prima facie case of obviousness because the cited references, alone or in proper combination, do not teach or suggest the presence of a PEG or benzamide linker between the peptide and the PMO. Moreover, these references do not predict the unexpected results that the claimed compounds produce unexpected advantages over compounds that lack PEG or benzamide linkers. Therefore, the combination of the cited references do not make obvious the compounds of the instant claims.
(see Reply filed 1/29/2021 at 25 at 1st full ¶).
Accordingly, the Applicant does not explicitly repeat all arguments previously raised on record (see, e.g., Reply filed 6/15/2020 at 27 at 1st full ¶ to 30 at 2nd full ¶), which were fully considered but not found persuasive for reasons of record (see, e.g., Final mailed 07/31/2020 at 42 at final two ¶¶ to 49 at final ¶), and that response (id.) remains pertinent and is fully incorporated into the instant action.  Critically, all rebuttals set forth by the Examiner in the previous action not addressed by Applicant are understood to be undisputed on the present record.  Furthermore, repeated assertions (i.e., assertion that Examiner “has not established a prima facie case of see, e.g., Final mailed 07/31/2020 at 42 at final two ¶¶ to 49 at final ¶; see esp. id. at 42 at final ¶ to 44 at 1st partial ¶, 45 at final ¶, 46 at penultimate ¶ to 48 at 1st partial ¶, 49 at 1st full ¶, addressing arguments pertaining to prima facie obviousness and identifying that rationales showing prima facie obviousness per MPEP § 2143(I)(A), (G) was properly set forth on record).  Accordingly, all arguments pertaining to allegations that prima facie obviousness was not established have been fully considered, but not found persuasive for reasons of record; notably the record establishes that the prior art explicitly teaches that linkers may be present in the disclosed Peptide-Oligomer conjugates between the Peptide and Oligomer portions (see, e.g., US’457 at ¶[0107], referring to an optional linker; id. at ¶¶[0157]-[0160]), and that the instantly claimed linker was a prior art element and art-recognized linker commercially sold for purposes of being used as a chemical linker (see, e.g., Ma at abs, 1754 at col I-II at bridging ¶; see, e.g., Catalog at 41-43; see esp. at id. at “mini-PEG-3TM”).  In brief, the use of a known linker, as a linker, at a position the prior art identifies may contain a linker, is considered obvious.  Therefore, such arguments have been fully considered, but not found persuasive for reasons of record, which Applicant has failed to specifically address or dispute.
	Regarding allegations of unexpected results (see Reply filed 1/29/2021 at 25 at 1st full ¶), it is the Examiner’s understanding that these assertions are based upon the “the Zhou Declaration” (see id. at 23 at 1st full ¶), and proffered results associated with PPMO-1, PPMO-4, PPMO-5, and PPMO-6 relative to PPMO-2 (id), namely “enhanced percentage exon 23 skipping” (id.).  The Declaration and evidence therein have been addressed a single time in a separate section, below, and that analysis and discussion is incorporated into the instant response.  prima facie obviousness because the proffered results fail to satisfy the requirements for establishing unexpected results as set forth at MPEP § 716.02.
	Accordingly, all arguments raised by the Applicant regarding the instant rejection (see Reply filed 1/29/2021 at 25 at 1st full ¶) have been fully considered but not found persuasive for reasons of record (see, e.g., Final mailed 07/31/2020 at 42 at final two ¶¶ to 49 at final ¶) and for the reasons set forth below regarding the alleged unexpected results.  Therefore, the rejection is maintained.


Claims 1-2, 4, 16, 18, 19, 53, 61, 66-67, and 70-71 are rejected under 35 U.S.C. 103 as being unpatentable over Sazani et al. (Repeat-Dose Toxicity Evaluation in Cynomolgus Monkeys of AVI-4658, a Phosohorodiamidate Morpholino Oligomer (PMO) Drug for the Treatment of Duchenne Muscular Dystrophy, International Journal of Toxicology, vol. 30(3):3313-321 (2011); cited in IDS filed 9/14/2018 as cite no: 2) in view of US 2012/0289457 A1 (Nov. 15, 2012).
Claim Interpretation:  The applicable claim interpretation has been set forth in a separate section above, which is incorporated by reference into the instant rejection.  Additional claim interpretations are set forth below. 
Sazani pertains to Phosphorodiamidate Morpholino Oligomers (PMOs) (see, e.g., Sazani at title, abs).  Regarding claim 1, Sazani discloses discloses AVI-4658 (see, e.g., Sazani at abs, Fig. 1 on 314, reproduced in part below):

    PNG
    media_image11.png
    762
    892
    media_image11.png
    Greyscale

AVI-4658 satisfies the limitations of claim 1 wherein R3 is 
    PNG
    media_image3.png
    60
    93
    media_image3.png
    Greyscale
, R5 is R12 is 
    PNG
    media_image10.png
    60
    183
    media_image10.png
    Greyscale
, R13 is a bond and n is 3, R1 is -NR7R8 where R7 and R8 are methyl groups and form N(Me)2, R2 is a nucleobase as claimed wherein “z” is 30 (see, e.g., Sazani at 313 at col I, noting that AVI-4658 is a 30-mer having the sequence CTC CAA CAT CAA GGA AGA TGG CAT TTC TAG). R4 is H, where AVI-4658 therefore satisfies the proviso because R5 is R12.  Regarding claim 2, AVI-4658 satisfies the limitations of claim 2 because R4 is H (see, e.g., Sazani at abs, Fig. 1 on 314, reproduced in part below).  Regarding claims 4 and 19, AVI-4658 satisfies the limitations of claim 4 because R3 is 
    PNG
    media_image3.png
    60
    93
    media_image3.png
    Greyscale
, R5 is R12 is 
    PNG
    media_image10.png
    60
    183
    media_image10.png
    Greyscale
.  Regarding claims 66-67 and 70-71, Sazani identifies that AVI-4658 is a morpholino oligomer (PMO) drug designed to treat patients with Duchene muscular see, e.g., Sazani at abs, 313 at col I at § Introduction).
	The prior art invention of AVI-4658 as taught by Sazani differs from the claimed invention as follows: AVI-4658 is not conjugated to a carrier peptide at the 5’ end of the PMO, at the hydroxyl group of the -C(O)-(OCH2CH2)3-OH moiety that satisfies the requirements of instant R14 in the analogous R12 moiety of 
    PNG
    media_image10.png
    60
    183
    media_image10.png
    Greyscale
 (wherein R13 is a bond).
	US’457 teaches and discloses Peptide-Oligomer conjugates wherein a carrier peptide is conjugated to a PMO at the 5’ end (see, e.g., US’457 at abs, Fig. 1B, ¶[0021]). Regarding the -C(O)-(OCH2CH2)3-OH moiety in the AVI-4658 compound, US’457 identifies that carrier peptides may be conjugated to morpholinos at the 5’ end via a linker (see, e.g., US’457 at ¶¶[0157]-[0160], [0162]-[0163]; see also id. at ¶[0162], noting that the linker may connect the terminus of the peptide to a 5’OH group).  Accordingly, an artisan would readily appreciate that the -C(O)-(OCH2CH2)3-OH moiety in the AVI-4658 compound could be utilized as a linker and serve as a point of conjugation to a carrier peptide as taught and suggested by US’457 (see, e.g., US’457 at Fig. 1B, ¶¶[0021], [0157]-[0160], [0162]-[0163], [0247], [0252]).
	Regarding carrier peptides and instant R14, R16, R17, and R18, US’457 discusses carrier peptides at length (see, e.g., US’457 at ¶¶[0120]-[0121], [0124]-[0125]; see generally id. at ¶¶[0103]-[0166]), and explicitly exemplifies multiple arginine-based carrier peptides, including:
(R)4 		tg-RRRR-aa	 	SEQ ID NO: 157, 
(R)5 		tg-RRRRR-aa		SEQ ID NO: 158, 
(R)6		tg-RRRRRR-aa	SEQ ID NO: 159, 
(R)7 		tg-RRRRRRR-aa	SEQ ID NO: 160, and 
(R)8 		tg-RRRRRRRR-aa	SEQ ID NO: 161
(see, e.g., US’457 at Table 1 starting at ¶[0165], ¶¶[0120]-[0125]), wherein “tg” is an amino acid terminus capped with an acetyl, see, e.g., US’457 at Table 1 index on page 26) and “aa” is a glycine residue (id.).  
Accordingly, US’457 teaches the instant variable R14, wherein R14 is 
    PNG
    media_image8.png
    77
    102
    media_image8.png
    Greyscale
, R17 is hydrogen (i.e., to form the glycine of “aa”), R16 is the 
    PNG
    media_image9.png
    173
    138
    media_image9.png
    Greyscale
, wherein “r” is 4-8, and wherein R18 is is an amino acid terminus capped with an acetyl, benzoyl, or stearoyl group (see, e.g., US’457 at Table 1 starting at ¶[0165], ¶¶[0120]-[0125], at Table 1 index on page 26).
	The conjugation of a carrier peptide as taught and suggested by US’457 onto the prior art compound of AVI-4658 at the 5’OH position would be expected and predicted to provide numerous benefits, including increased/enhanced PMO cellular uptake (see, e.g., US’457 at ¶[0008]), reduced toxicity via a glycine at the amino terminus and lack of unnatural amino acids relative to other peptides (see, e.g., US’457 at ¶[0104] and ¶¶[0106]-[0107], noting that ¶[0107] reasonably identifies that the (Arg)x-glycine may be linked to the PMO via a linker), duplex stabilization (see, e.g., US’457 at ¶¶[0117]), among multiple other benefits (see, e.g., US’457 at ¶¶[0112]-[0117]).
	Therefore, it would have been obvious to arrive at the instantly claimed invention in view of the prior art because the claimed invention is the combination of the known compound AVI-4658 and known carrier peptide of  tg-(Arg)4-8-Gly as taught by US’457 according to known methods of 5’ peptide conjugation as taught by US’457, to predictably arrive at a modified see, e.g., MPEP § 2143(I)(A), (C), (D), (G)). 
	Furthermore, there would be a reasonable expectation of success, because the prior art is presumed fully enabled, and it is well-within the ordinary skill in the art to conjugate a known oligomer to a known arginine carrier peptide at a known position to predictably form a peptide-oligomer conjugate, which would predictably retain its original utility and advantageously exhibit expected benefits attributable to the arginine-rich peptide sequence.
Accordingly, 1-2, 4, 16, 18, 19, 53, 61, 66-67, and 70-71 are rejected in view of the prior art.


Response to Arguments Regarding Sazani and US’457
Applicant's arguments filed 1/29/2021 and 6/15/2020 have been fully considered but are not persuasive for reasons of record (see, e.g., Response in Final mailed 7/31/2020 at 54 to 2nd ¶ on 56, incorporated in its entirety herein) and the additional reasons set forth below. 
At page 25 of the Reply filed 1/29/2021, it is the Examiner’s understanding that Applicant merely attempts to summarize the record (see, e.g., Reply filed 1/29/2021 at 25 at final two ¶¶), but does not raise any arguments.  Examiner notes that the proffered summary is incomplete and directs the artisan to the rejection maintained above.
At page 26, it is the Examiner’s understanding that Applicant is alleging that Sazani alone does not anticipate or otherwise render obvious the claimed compounds because “the see, e.g., Reply filed 1/29/2021 at 26 at first full ¶).  This is neither disputed nor dispositive of obviousness, because Sazani has not been applied alone and this difference was clearly admitted and identified by the Examiner in the rejection.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
At page 26, it is the Examiner’s understanding that Applicant is alleging that US’457 “fails to cure the deficiencies of Sazani” because the Applicant has narrowly interpreted the linker-related guidance of US’457 to be limited to only amino acid linkers (see, e.g., Reply filed 1/29/2021 at 26 at 2nd full ¶ to final ¶).  Applicant’s narrow characterization of US’457 is unreasonable.  Per MPEP § 2123(I)-(II), prior art is applicable for all that is disclosed, including nonpreferred and alternative embodiments.  This is pertinent because US’457 teaches and discloses Peptide-Oligomer conjugates wherein a carrier peptide is conjugated to a PMO at the 5’ end (see, e.g., US’457 at abs, Fig. 1B, ¶[0021]). Regarding the -C(O)-(OCH2CH2)3-OH moiety in the AVI-4658 compound, US’457 informs artisans that carrier peptides may be conjugated to morpholinos at the 5’ end via a linker that may connect the terminus of the peptide to a 5’OH group (see, e.g., US’457 at ¶¶[0157]-[0160], [0162]-[0163]; see also id. at ¶[0162], noting that the linker may connect the terminus of the peptide to a 5’OH group).  The -C(O)-(OCH2CH2)3-OH moiety clearly and unambiguously comprises a 5’OH group.  Accordingly, an artisan would readily appreciate that the -C(O)-(OCH2CH2)3-OH moiety in the AVI-4658 compound could be utilized as a linker and serve as a point of conjugation to a carrier peptide as taught and suggested by US’457, namely via the 5’OH moiety (see, e.g., US’457 at Fig. 1B, ¶¶[0021], i.e., PEG is not excluded and US’457 does not teach away from PEG). Accordingly, such arguments are not persuasive because it would have been obvious to arrive at the instantly claimed invention in view of the prior art because the claimed invention is the combination of the known compound AVI-4658 and known carrier peptide of  tg-(Arg)4-8-Gly as taught by US’457 according to known methods of 5’ peptide conjugation as taught by US’457, to predictably arrive at a modified version of AVI-4658 conjugated to an arginine-rich peptide, which would be expected to retain its known utility as a treatment for DMD and additionally and beneficially exhibit increased/enhanced PMO cellular uptake among other advantages relative to the original AVI-4658 (see, e.g., MPEP § 2143(I)(A), (C), (D), (G)). 
	Regarding allegations of unexpected results (see Reply filed 1/29/2021 at 26 at final ¶), it is the Examiner’s understanding that these assertions are based upon the “the Zhou Declaration” (see id. at 23 at 1st full ¶), and proffered results associated with PPMO-1, PPMO-4, PPMO-5, and PPMO-6 relative to PPMO-2 (id), namely “enhanced percentage exon 23 skipping” (id.).  The Declaration and evidence therein have been addressed a single time in a separate section, below, and that analysis and discussion is incorporated into the instant response.  In brief, the Declaration and proffered results are insufficient to rebut prima facie obviousness because the 
	Accordingly, all arguments raised by the Applicant regarding the instant rejection (see Reply filed 1/29/2021 at 25 at final two ¶¶ to 26 at final ¶) have been fully considered but not found persuasive for reasons of record (see, e.g., Final mailed 07/31/2020 at 54 to 56, incorporated herein) and for the reasons set forth below regarding the alleged unexpected results.  Therefore, the rejection is maintained.


Response to Declarations of Ming Zhou under 37 C.F.R. §1.132
The affidavit under 37 CFR 1.132 filed 1/29/2021 is insufficient to overcome the rejections of record. A detailed explanation of why the affidavits or declarations are insufficient is provided below. The legal standards of review and consideration of Declarations under 37 C.F.R. §1.132 are discussed at MPEP § 716.01.
Interest of the Expert in the Outcome of the Case
Per MPEP 716.01(c)(III), in assessing the probative value of an expert opinion, the examiner must consider the interest of the expert in the outcome of the case. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert, denied, 475 U.S. 1017 (1986). Here, Ming Zhou is a named inventor and therefore has a clear interest in the outcome of the case.
Nature of the Matter Sought to be Established
Ashland Oil, Inc., 776 F.2d 281. 
Here, it is understood that the Declarant seeks to establish unexpected results commensurate in scope with the requirements set forth at MPEP § 716.02 sufficient to rebut a determination of prima facie obviousness (see, e.g., Reply filed 1/29/2021 at 22 at final ¶ to 24 at 1st partial ¶, 24 at 2nd full ¶, 25 at 1st full ¶, 26 at final ¶).  
The legal requirements for establishing unexpected results are discussed at MPEP § 716.02, and are addressed below.  With regard to “unexpected results”, MPEP § 716.02 states that “[a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected”. 
Opinions as to Legal Conclusions
As an initial matter, Examiner notes that per MPEP 716.01(c)(III), any opinions expressed by Declarant regarding legal conclusions are not entitled to any weight. However, the underlying basis for any opinion as to legal conclusions has been fully considered as detailed below.
Presence or absence of factual support for the expert’s opinion
Per MPEP 716.01(c)(III), in assessing the probative value of an expert opinion, the examiner must consider the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc., 776 F.2d 281. 
see, e.g., Dec. filed 1/29/2021 at ¶¶[1]-[4] and [10]).  Accordingly, these disclosures are neither disputed nor dispositive of obviousness.
Declarant identifies the proffered evidence allegedly supporting a determination of unexpected results at paragraphs ¶5 through ¶7, wherein Declarant directs the Examiner to Figures 3-10, pages 50-51 of the Specification, and Table 7 of the as-filed Specification (see, e.g., Dec. filed 1/29/2021 at ¶¶[5]-[7]).  Accordingly, no new evidence is placed on record, but instead Applicant has attempted to further explain the evidence already of record1.  
Therefore, it is the Examiner’s understanding that the basis for Declarant’s assertion of unexpected results is premised upon the evidence proffered at Figures 3-10, pages 50-51, and Table 7 of the originally filed disclosure.  These data have been fully considered but not found sufficient to evidence unexpected or superior results as required by MPEP § 716.02 as explained below.
The proffered data has been fully considered but deemed insufficient to rebut the presumption of obviousness because the proffered data does not establish unexpected results commensurate in scope with the requirements of MPEP § 716.02 for at least the reasons discussed below.
As an initial matter, the proffered evidence is not reasonably commensurate in scope with the instantly claimed invention.  Per MPEP § 716.02(d), evidence of unexpected results must be commensurate in scope with the claimed invention.  Here, the claims broadly encompass a vast and highly varied genus of >>trillions of species of peptide-oligomer conjugates (see, e.g., see, e.g., Spec. at Table 2, showing that PPMO-1, PPMO-4, PPMO-5, PPMO-6, and PPMO-7 all share substantial portions of chemical structures, including the same, exact oligonucleotide of “M23D” (SEQ ID NO: 2)). Accordingly, even in the light most favorable to the Declarant, such limited data cannot be said to be commensurate in scope to all embodiments encompassed by the pending claims, because the claims are not limited to the tested structures, do not require the exact oligonucleotide of “M23D”, and are not required to exhibit any level of “exon 23 skipping” at all.  Notably, a requisite for establishing a “trend” or trendline is the existence of data pertaining to at least two claimed species (i.e., two different data points evidencing permissible structural variations that can be made without abrogating the alleged unexpected results), which evidence that the breadth of the observed data is applicable to the full scope of claimed products.  However, in the instant case, zero evidence of record objectively establishes that the proffered results amount to anything more than optimization that is limited to the specific and exact oligonucleotide sequence of “M23D”.  Zero evidence of general advantages of such structures, including ones lacking M23D, is provided.  Therefore there is no evidence or rationale of record reasonably explaining how or why data limited to such a narrow subgenus of structures would reasonably or predictably be extendable to any other oligonucleotide sequence or any other untested structures within the scope of instant claim 1 (see, e.g., MPEP § 716.02(b), noting that it is Declarant’s burden to explain proffered evidence and explain how the evidence establishes unexpected results).  Accordingly, even when prima facie evidence at least because the proffered evidence is insufficient to satisfy the requirements of MPEP § 716.02(d).
Examiner notes that an effect can either be expected or unexpected (see, e.g., MPEP § 716.02(a)(I)).  Therefore, a pertinent question to ask is simply what effect was expected in view of the combined teachings of the prior art?  Here, the prior art of record clearly identifies that such peptide-oligonucleotide conjugates could incorporate linkers between the Peptide and Oligomer portions (see, e.g., US’457 at ¶¶[0107], [0157]-[0160]); wherein “triethylene glycol” was an art-recognized and commercially available linker known as PEG3, mini-PEG®, etc. (see, e.g., Ma at abs, 1754 at col I-II at bridging ¶; see also Catalog at 41-43, discussing “mini-PEG-3TM”), which was literally identified as bifunctional linkers for use with antisense molecules (see, e.g., Catalog at 42, discussing use for peptides and PNAs).  Catalog informs artisans that such mini-PEG® linkers are “solubilizing linkers” and therefore would be predicted and expected to enhance solubility (see, e.g., Catalog at 42).  Critically, the only “two comparator peptide-oligonucleotide-conjugates” tested were the controls of PPMO-2 and PPMO-8 (see Dec. at ¶[6]), which are each identified by the Declarant as lacking the PEG linker (see Dec. at ¶[6]).  Accordingly, a pertinent question is simply “Can all differences in the proffered results be explained by the predicted and expected enhancement of solubility exactly as identified by Catalog?” (see, e.g., Catalog at 42).  Applicant fails to address the why the proffered data shows expected results in view of the prior art and the expected enhancement of solubility (see, e.g., MPEP § 716.02(b), noting that it is Declarant’s burden to explain proffered evidence and explain how the evidence establishes unexpected results).  Accordingly, it is unclear that the proffered evidence shows anything more than the expected result of improving solubility exactly as taught and discussed by the prior art.
Per MPEP § 716.02(b)(I), the burden is on the Declarant to provide evidence establishing that “the differences in results are in fact unexpected and unobvious and of both statistical and practical significance” (see, e.g., MPEP § 716.02(b)(I)).  Therefore, a basic question is “how is the proffered evidence practically significant?”.  As noted above, the pending claims are not limited to PMOs comprising instant SEQ ID NO: 2, to PMOs capable of inducing exon skipping, or even to PMOs that target MDX.  However, the proffered data at Figures 3-5 and Table 7 only pertain to highly similar structures that each comprise SEQ ID NO: 2 and target a particular mRNA.  Why is such data practically significant relative to the pending genus of instant claim 1, which is not limited to such structures and applications?  As noted above regarding the discussion of MPEP § 716.02(d), such data seems practically significant only to a very narrow subgenus of species within the scope of instant claim 1, which also comprise the exact sequence of SEQ ID NO: 2.  The practical significance of the proffered data is also questionable because the proffered data appears to confirm that the tested compounds showed increased toxicity (see, e.g., Spec. filed 6/13/2018 at 50 at lines 1-10).  Although the error and experimental variability of the therapeutic index is not shown or discussed (see, e.g., Spec. filed 6/13/2018 at 50 at line 15 to 51 at line 2; see also id. at Table 10 on 49-50, showing that multiple samples resulted in death), it is noted that the therapeutic index (TI) of the comparator PPMO-8 is actually higher than the experimental sample of PPMO-4 once the increased toxicity of PPMO-4 is accounted see, e.g., Spec. filed 6/13/2018 at 50 at line 15 to 51 at line 2, noting that PPMO-8 has a TI of 16.6, whereas PPMO-4 has a lower TI of only 14.6).  This is pertinent because it suggests that the PPMO-8 (the control) is superior overall relative to PPMO-4 once toxicity and activity are each considered (see id).  Accordingly, the practical significance of the proffered data is unclear in view of the lower TI and increased toxicity of the claimed compounds, as well as the limited structures actually tested (i.e., limited to SEQ ID NO: 2 and MDX) (see, e.g., MPEP § 716.02(b), noting that it is Declarant’s burden to explain proffered evidence and explain how the evidence establishes unexpected results).  Therefore, it is unclear how evidence suggesting the claimed invention (e.g., PPMO-4) has a worse therapeutic index relative to a control establishes a practically significant and unexpected beneficial result.
Per MPEP § 716.02(b)(I), the burden is on the Declarant to provide evidence establishing that “the differences in results are in fact unexpected and unobvious and of both statistical and practical significance” (see, e.g., MPEP § 716.02(b)(I)).  The proffered data at Figures 3-10, pages 50-51 of the Specification, and Table 7 of the as-filed Specification has been reviewed, but appears to lack statistical significance (see, e.g., Dec. filed 1/29/2021 at ¶¶[5]-[7]).  The Declarant does not discuss statistical significance of the proffered results (see Declaration, passim) and no art-recognized tests for statistical significance are unambiguously set forth in the originally filed disclosure (see Spec., passim).  Although at Table 7, an “Error (SD)” value is reported (presumably standard deviation), a standard deviation is a measure of variation in a sample but does not, alone, imply a particular level of statistical significance.  Notably, no p-value is reported, no unambiguous test for statistical significance is reported, and therefore it is prima facie unclear whether or not the proffered data and observed differences are statistically significant or if such data is statistically indistinguishable from the controls.  The need for proper e.g., PPMO-4) (see discussion in previous paragraph).   Critically, per MPEP § 716.02(b)(I), the burden is on the Declarant to provide evidence establishing that “the differences in results are in fact unexpected and unobvious and of both statistical and practical significance” (see, e.g., MPEP § 716.02(b)(I)).  Therefore, at least because Declarant fails to provide evidence satisfying their burden of showing statistically significant differences, the proffered evidence is insufficient to establish unexpected results (see, e.g., MPEP § 716.02(b)(I)).
Per MPEP § 716.02(e), to rebut a prima facie case of obviousness, a showing of unexpected results must establish a statistical difference via a comparison of the claimed invention with the closest prior art of record or else a comparison of prior art that is closer than that applied by the Examiner (see, e.g., MPEP § 716.02(e)).  Here, as noted above, the proffered data cannot be reasonably said to be representative of the claimed invention (see discussion above regarding MPEP § 716.02(d)), and lacks practical and statistical significance (see discussion above regarding MPEP § 716.02(b)).  In addition to these issues, Examiner notes that the proffered data does not appear to test the closest prior art of record.  Here, with respect to the first set of rejections, Swenson is understood to disclose the closest prior art structure at Figure 1 (see, e.g., Swenson at Fig. 1 on 2090), which is reproduced in part below:

    PNG
    media_image2.png
    433
    388
    media_image2.png
    Greyscale

In addition, in the second set of rejections, the closest prior art of record is taught by US’457, which reduces to practice highly similar compounds relative to those compounds now claimed (see, e.g., US’457 at ¶¶[0478]-[0484], [0491]):
5’-EG3-M23D-G(R)5		“NG-11-0045”
5’-EG3-M23D-G(R)6		“NG-11-0009”
5’-EG3-M23D-G(R)7		“NG-11-0010”
5’-EG3-M23D-G(R)8		“NG-11-0216”
Wherein “EG3” is triethylene glycol (see description provided in rejection above).  Critically, the structure of PPMO-2 and PPMO-8 was not disclosed on record, but the Declarant has now identified that neither structure is identical to the Swenson prior art structure or to any of the US’457 structures (see, e.g., Dec. at ¶¶[6] and [9], noting that neither are identified as containing a PEG3 moiety as present in the closest prior art).  Accordingly, Applicant has failed to actually provide any evidence that the claimed invention is statistically different from the closest prior art of record or otherwise statistically different from a comparison of prior art that is closer than that applied by the Examiner (see, e.g., MPEP § 716.02(e)).  Therefore, at least because Declarant claimed invention and the closest prior art of record, the proffered evidence is insufficient to establish unexpected results (see, e.g., MPEP § 716.02(e)).
	In sum, the proffered evidence is insufficient to establish unexpected results commensurate in scope with the requirements set forth at MPEP § 716.02, at least because of the following points which have been discussed in preceding paragraphs:
Declarant has failed to establish the practical significance of the proffered data relative to the claimed invention (see, e.g., MPEP § 716.02(b)); 
Declarant has failed to establish statistical significance of the proffered data (see, e.g., MPEP § 716.02(b));
The proffered data appears to show inferior results with respect to therapeutic index relative to a control compound (see, e.g., MPEP § 716.02(b));
Declarant has failed to establish that the proffered data can be meaningfully or reasonably extended to all the full scope of structures claimed, and the tested samples are objectively not commensurate in scope with the claimed genus (see, e.g., MPEP § 716.02(b)); 
Declarant has failed to provide evidence showing a statistically and practically significant difference between the claimed invention and the closest prior art of record as required by MPEP § 716.02(e).
Therefore, to date, no evidence of unexpected results has actually been set forth on record commensurate in scope with the requirements of MPEP § 716.02.  Per MPEP § 716.02(c)(I), “[e]vidence of unexpected results must be weighed against evidence supporting prima facie no evidence of “unexpected results” as required by MPEP § 716.02 have been set forth on record for the reasons discussed above, and therefore the proffered data has been weighed against evidence supporting prima facie obviousness as set forth in the rejections of record, but the proffered data has been found insufficient to rebut the determination of prima facie obviousness. Accordingly, at this time no “unexpected results” have been established commensurate with the requirements of MPEP § 716.02 for at least the reasons set forth above.
At ¶[8], Declarant provides conclusory opinions that are unsupported by objective evidence (see, e.g., Dec. at ¶[8]).  As explained above, no evidence of any unexpected results commensurate in scope with the requirements explained at MPEP § 716.02 have been placed on record at this time.  Furthermore, zero evidence or explanations of record address the expected and predicted results provided by PEG linkers (see, e.g., Ma at abs, 1754 at col I-II at bridging ¶; see also Catalog at 41-43, discussing “mini-PEG-3TM”), which were literally identified as bifunctional linkers for use antisense molecules in the prior art (see, e.g., Catalog at 42, discussing use for peptides and PNAs).  Furthermore, Catalog informed artisan circa 2007, that such mini-PEG® linkers are “solubilizing linkers” and therefore would be predicted and expected to enhance solubility (see, e.g., Catalog at 42).  Declarant fails to address why the observed differences cannot be explained by the expected enhanced solubility and the proffered data fails to distinguish the claimed invention relative to the closest prior art embodiments that actually comprise such PEG structures.  Accordingly, Declarant’s conclusory statements see, e.g., MPEP § 716.02(b)(I), noting that it is the Applicant’s burden to establish that “the differences in results are in fact unexpected and unobvious and of both statistical and practical significance” and MPEP § 716.02(b)(II), noting that Applicants have the burden of explaining proffered data).  Accordingly, such statements made in the absence of evidence addressing the contrary evidence of record is not sufficient to rebut a determination of obviousness or to establish unexpected results.
Weighing Objective Evidence
Per MPEP § 716.01(d), the ultimate determination of patentability must be based on consideration of the entire record and notes that submission of evidence of patentability does not mandate a conclusion of patentability in and of itself.  Accordingly, the Declaration has been fully considered but is not found persuasive because it does not establish unexpected results commensurate in scope with the requirements set forth in the MPEP (see, e.g., MPEP § 716.02). Therefore, in view of the record as a whole, the Declaration is insufficient to overcome the rejections of record, which are maintained as set forth above.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	WO2008036127A2 (Hassinger et al.; March 27, 2008; cited in previous action) identifies that, circa 2008, it was known in the PMO arts that carrier peptides could be conjugated at the 3’ or 5’ end of morpholinos, or at positions along the backbone (see, e.g., WO’127 at 43, Fig. 2O), see, e.g., WO’127 at Figs. 2L, 2P, 2Q).  WO’127 discusses the utility of triethylene glycol and identifies that “[i]n some cases it is advantageous to introduce a triethylene glycol containing moiety (“Tail”) which increases aqueous solubility of the morpholino oligomers” (see, e.g., WO’127 at 41 at lines 20-24; see also id. at page 22 at lines 4-5), and the tail is identified as “HOCH2CH2OCH2CH2OCH2CH2OC(O)” (WO’127 at 41 at lines 25-30, Fig. 2I).  Accordingly, the placement of carrier peptides at the 3’end, 5’end, or in the backbone units was already known and taught in the prior art circa 2008; furthermore the utility of triethylene glycol moieties was already known and appreciated in the PMO arts circa 2008.

Conclusion
Claims 1-2, 4, 6, 10, 16, 18-19, 53, 61, 63, 66-67, 70-71, and 75 are rejected and no claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that the Declarant’s description of PPMO-2 and PPMO-8 (controls) is not supported by the written description of the instant Application (compare instant disclosure with Dec. at ¶[6], noting that such structural information regarding controls is not found in the original disclosure).